Title: To George Washington from Robert Morris, 6 November 1797
From: Morris, Robert
To: Washington, George



Dear Sir
Hills near Philad[elphi]a Novr 6th 1797

As I make a point to trouble you with as few introductions as possible, I will make no other appology for the present one. This letter will be delivered by Mr Danl Lister an English young Gentn r⟨ecommende⟩d to me by Mr Richd Penn, Mr James Marshall & others as worthy of Attention & Civilities. He is going to the Southward after having travelled through the Eastern & Middle States and has asked me for this introduction, saying that he could not return contentedly without seeing the Saviour of this Country. Thus you see that your well earned Fame subjects your time & attention to be taxed by Strangers. I pray that my respects may be presented to Mrs Washington & Miss Custis and that you will ever believe me to be with sincere attachment Dr Sir Your most Obedt Servt

Robt Morris

